Order, Supreme Court, New York County (Debra A. James, J), entered March 10, 2009, which denied plaintiffs motion to restore the action as against defendants Marvin Rosenblatt and the Estate of Paul Weissman and granted defendants’ cross motions to dismiss the action as against them, and order, same court and Justice, entered March 11, 2009, which denied plaintiffs motion to vacate an order, same court (Rolando T. Acosta, J.), entered October 2, 2007, inter alia, dismissing the complaint as against defendant Arthur I. Winard, unanimously affirmed, without costs.
In moving to restore her case to the pre-note of issue calendar, approximately 17 years after it was marked “disposed,” plaintiff failed to make either of the requisite showings: a reasonable excuse for her default in appearing at a conference and a meritorious cause of action (22 NYCRR 202.27; Perez v New York City Hous. Auth., 47 AD3d 505 [2008]; Lopez v Imperial Delivery Serv., 282 AD2d 190 [2001], lv dismissed 96 NY2d 937 [2001]).
We have considered plaintiffs remaining arguments, including her contention as to lack of jurisdiction, and find them without merit. Concur—Andrias, J.P., McGuire, Moskowitz and DeGrasse, JJ.